Order, Supreme Court, New York County, entered September 30, 1976, unanimously reversed, in the exercise of discretion, and defendants-respondents’ motion for a protective order denied, with $40 costs and disbursements to appellant. The action is for brokerage commissions. Plaintiff-appellant noticed examination of defendants here. Defendants moved for a protective order. Special Term granted the application on the basis of an affidavit by counsel claiming conclusorily, without stating a basis therefor, that it would be a hardship for his clients' to come here to be examined. "Defendant failed to demonstrate a hardship. Without such a showing, the nonresidence of defendant does not preclude an examination here. (Gazerwitz v Adrian, 28 AD2d 556, 557.)” (Santamaria v Walt Disney World, 51 AD2d 959, 960.) Defendants-respondents shall appear accordingly for examination on 15 days’ notice or, if defendants so elect, the examination shall proceed in Florida provided that defendants pay all expenses in connection therewith. Concur — Stevens, P. J., Markewich, Murphy, Birns and Nunez, JJ.